Citation Nr: 0622959	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthmatic 
bronchitis, emphysema and chronic obstructive pulmonary 
disease (COPD).

2.  Entitlement to service connection for degenerative disc 
disease, upper back and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

It is noted that the veteran submitted a written statement 
requesting to withdraw his appeal for service connection of a 
heart condition at the April 2006 hearing.  Therefore, the 
Board finds that the issue of service connection for heart 
attack with coronary artery disease is hereby withdrawn.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed respiratory disorders did not 
manifest in active military service and are not otherwise 
related to active military service including as due to Agent 
Orange exposure.  

3.  The competent medical evidence of record shows that the 
veteran's currently diagnosed degenerative disc disease, 
upper back and neck, did not manifest in active military 
service and is not otherwise related to active military 
service including as due to Agent Orange exposure.  In 
addition, osteoarthritis of the neck did not manifest within 
a year of discharge from active military service.


CONCLUSIONS OF LAW

1.  Asthmatic bronchitis, emphysema and chronic obstructive 
pulmonary disease (COPD) were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).   

2.  Degenerative disc disease, upper back and neck, was not 
incurred in or aggravated by active military service; nor may 
osteoarthritis of the neck be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that VA needed 
evidence showing that his claimed respiratory disorders and 
back disorder existed from military service to the present 
time and listed the type of evidence that would help VA make 
its decision.  The RO also asked the veteran to send medical 
evidence showing the earliest symptoms and treatment since 
discharge for any disorder that he believed resulted from 
exposure to herbicides.  In addition, the RO requested that 
the veteran send any medical reports he had and advised him 
to complete and return the attached authorization forms if he 
wanted VA to obtain them on his behalf.  Thus, the veteran 
was essentially asked to submit any evidence in his 
possession that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2005).  Moreover, the RO advised the veteran that he 
may lose money if he took more than one year and his claim 
was granted because VA would not be able to pay him back to 
the date he filed his claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  A follow-up duty to assist letter was 
sent in April 2004.  
The Board observes that the veteran was not advised regarding 
the element of degree of disability prior to the May 2003 RO 
rating decision.  Id.  Nonetheless, such omission is harmless 
error as the veteran's claims are being denied for reasons 
explained below and no disability rating will be assigned.  

Furthermore, the RO provided the veteran with a copy of the 
May 2003 rating decision, the January 2004 Statement of the 
Case (SOC), and the Supplemental Statements of the Case 
(SSOC) dated in May 2005 and August 2005, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  The January 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records, the Social Security 
Administration (SSA) decision with its supporting medical 
documents, and the veteran's VA treatment records from August 
2001 to June 2002.  The RO also scheduled for the veteran a 
Travel Board hearing which was held in April 2006.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Service Connection for Claimed Disorders

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.   

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

As the record reflects that the veteran does not have the 
medical expertise necessary to diagnose his claimed disorders 
or offer a competent opinion as to their etiology, competent 
medical evidence showing a current disability and a causal 
link to service is required.  


Asthmatic bronchitis, emphysema, and COPD

The veteran contends that his current respiratory disorders 
were caused by exposure to herbicide agents while serving in 
Vietnam or otherwise resulted from his active military 
service.  

It is clear from the medical evidence of record that the 
veteran currently suffers from multiple chronic respiratory 
disorders to include asthmatic bronchitis, emphysema, and 
COPD.  In June 1998 and May 1999 physician statements of 
disability, the veteran's private treating physician (K.H., 
M.D.) noted findings of COPD and asthmatic bronchitis and 
commented that the veteran had advanced irreversible lung 
disease.  In July 1999, SSA determined that the veteran was 
disabled due to COPD and asthmatic bronchitis.  More 
recently, VA treatment records dated from August 2001 to June 
2002 include assessments of asthmatic bronchitis, COPD, and 
emphysema and reference the veteran's continued treatment for 
his claimed respiratory disorders.  Thus, a current 
disability has been shown by the evidence and the first 
element has been satisfied.

The medical evidence, however, does not show that the 
veteran's currently diagnosed respiratory disorders 
manifested during active military service.  Although the 
veteran reported at the April 2006 Travel Board hearing that 
he first experienced trouble breathing during service, the 
service medical records contain no complaints, findings, or 
treatment of a respiratory illness.  Indeed, the veteran 
denied that he had ever experienced shortness of breath in 
February 1966.  In addition, his chest and lungs were 
clinically evaluated as normal and he made no reference to a 
respiratory illness at the September 1967 separation 
examination.  

Furthermore, there is no medical evidence showing a causal 
link between the veteran's current respiratory disorders and 
his military service.  The earliest findings of a respiratory 
disorder (i.e., reactive airway disease and bronchitis) are 
noted in an October 1989 hospital record, 22 years after the 
veteran's discharge from service.  In addition, there is no 
competent medical opinion attributing the veteran's current 
respiratory disorder to his military service including as due 
to herbicide exposure.  Rather, the August 1995 examiner 
wrote that the veteran presented with obstructive lung 
disease secondary to tobacco use and possibly asthma and made 
no mention of the veteran's military service.  Although the 
Board observes that the veteran referenced exposure to Agent 
Orange in Vietnam at the May 1998 pulmonary examination, the 
medical examiner did not offer an opinion regarding the 
etiology of the his respiratory disorders at that time.  

Moreover, the veteran is not otherwise entitled to 
presumptive service connection based on exposure to 
herbicides because his currently diagnosed respiratory 
disorders are not enumerated as diseases under C.F.R. 
§ 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  

As the evidence does not show a causal link between the 
veteran's currently diagnosed respiratory disorders and his 
military service including as due to herbicide exposure, 
service connection is not warranted.

Degenerative Disc Disease, Upper Back and Neck

The veteran contends that his current back disorder was 
caused by exposure to herbicide agents while serving in 
Vietnam.  In the alternative, the veteran contends that his 
back disorder resulted from lifting heavy cables during his 
service as a lineman.  

The Board notes that the medical evidence of record clearly 
shows that the veteran currently suffers from an upper back 
disorder.  Specifically, a September 2002 private 
radiological report notes degenerative disc disease at 
multiple cervical levels.  

Nonetheless, the medical evidence does not show that the 
veteran's current back disorder is related to his military 
service.  Although the veteran reported that he first 
experienced back pain in service at the April 2006 Board 
hearing, the service medical records contain no documented 
complaints, symptoms or findings of back problems during 
service.  The Board observes that the first finding of an 
upper back disorder was not noted until 2002, which is 
approximately 35 years after service.  While the veteran 
reported that he sought treatment for his back in 1969 or 
1970 at the April 2006 Board hearing, he also explained that 
the physician who treated the veteran at that time had since 
destroyed the records.  Furthermore, there is no medical 
opinion of record that links the veteran's currently 
diagnosed upper back disorder to his military service 
including as due to herbicide exposure.  

Moreover, the veteran is not otherwise entitled to 
presumptive service connection based on exposure to 
herbicides because his currently diagnosed upper back 
disorder is not enumerated as a disease under C.F.R. 
§ 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  

The Board further notes that the record is unclear regarding 
whether the veteran currently has osteoarthritis associated 
with his upper back disorder.  In September 1995, Dr. K.H. 
noted that the veteran demonstrated osteoarthritis of the 
neck and commented that past cervical spine films had shown 
bone spurs.  The September 2002 radiologist, however, noted 
that there was anterior osteophyte formation at multiple 
levels and multilevel uncinate process hypertrophy but made 
no specific reference to osteoarthritis.  In any event, the 
medical evidence of record does not show that it manifest 
during service or within a year of discharge as no findings 
of osteoarthritis of the neck are noted prior to 1995.  In 
addition, no medical examiner has suggested that 
osteoarthritis of the neck is related to military service.  
Therefore, the veteran is also not entitled to presumptive 
service connection for chronic diseases under 38 C.F.R. 
§§ 3.307(3); 3.309(a) (2005).       

Based on the foregoing, service connection for the veteran's 
current upper back disorder is not warranted.  


The Board finds that the preponderance of the evidence weighs 
against the claims.  As a result, the benefit-of-the-doubt 
doctrine is not applicable, and the veteran's claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for asthmatic bronchitis, emphysema and 
chronic obstructive pulmonary disease is denied.

Service connection for degenerative disc disease, upper back 
and neck, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


